Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In the amendment filed 06/20/2022, the following has occurred: claims 20, 28, and 32-33 have been amended, claims 26 and 39 have been canceled, and claims 41-45 have been added. Now, claims 20, 24, 27-33, and 40-45 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erik Nyre on 09/08/2022.

The application has been amended as follows: 

1-19. 	(Canceled).  

20. 	(Currently Amended) A computer implemented method comprising: 
	receiving a user selection indicative of two or more user selectable areas of a plurality of user 			selectable areas on at least one anatomical diagram at a computer processor, wherein 			the at least one anatomical diagram comprises the two or more user selectable areas to 			represent at least one catheter insertion location and at least one catheter destination 			location within a vasculature of a patient; 
	if the two or more user selectable areas include a first user selectable area: 
		using a natural language processing computer program to generate a first free text 				description of the received user selection; 
	if the two or more user selectable areas do not include the first user selectable area: 
		using the natural language processing computer program to generate a second free text 				description of the received user selection; 
	using the first or second free text description to generate, via the computer processor, a 			description of a catheter route and at least one interventional medical procedure 			corresponding thereto, the description of the catheter route customized to the 				patient based on vascular anatomy data specific to the patient and comprising an 			ordered sequence of anatomy identifiers representing parts of the vascular anatomy 			along an anatomical path through the vasculature of the patient from the at least one 			catheter insertion location to the at least one catheter destination location; 
	displaying on an electronic display a series of line segments illustrating the anatomical 				path through the vasculature of the patient on the at least one anatomical diagram; 			
	translating the description of the catheter route and the at least one interventional procedure 			into a codified form comprising numeric and alpha-numeric medical codes;
	wherein the vascular anatomy data comprises a directed graph denoting allowable directions in 			which to route the catheter; and
	traversing the directed graph and applying heuristics to determine the medical codes based 			upon a distance and a branch count between the at least one insertion location and the 			at least one destination location.  
21. 	(Canceled)  
22. 	(Canceled)  
23. 	(Canceled)
24. 	(Previously Presented) The computer implemented method of claim 20, further comprising: receiving a user selection of another destination location.  
25. 	(Canceled)  
26. 	(Canceled)  
27. 	(Previously Presented) The computer implemented method of claim 20, wherein the computer processor is further configured to generate a visual indication on a portion of the first or second free text description corresponding to the received user selection.  
28. (Currently Amended) The computer implemented method of claim 20, wherein using the first or second free text description to generate, via the computer processor, a description of a catheter route further comprises generating the series of line segments corresponding to anatomy identifiers in the anatomical path.  
29. 	(Previously Presented) The computer implemented method of claim 20, wherein at least one of the first or second free text description comprises one or more of a reason for the medical procedure, an insertion point of the medical procedure, anesthesia used for the medical procedure, a medical instrument used in the medical procedure, a catheter placement for the medical procedure, a diagnostic test for the medical procedure, a diagnostic treatment for the medical procedure, or results associated with the medical procedure.  
30. 	(Previously Presented) The computer implemented method of claim 20, wherein providing the at least one anatomical diagram associated with a medical procedure includes selecting one or more of the at least one anatomical diagram based on vascular anatomical variation.  
31. 	(Previously Presented) The computer implemented method of claim 20, wherein the at least one anatomical diagram accounts for vascular anatomical variation by the plurality of user selectable areas using the anatomical data specific to a patient.  
32. 	(Currently Amended) A computer implemented method comprising: 
	receiving a user selection indicative of two or more user selectable areas of a plurality of user 			selectable areas on at least one anatomical diagram at a computer processor, wherein 			the at least one anatomical diagram comprises the two or more user-4-4882-6114-0514\1Application No. 15/911,401Docket No.: P219351.US.03 Reply to O.A. of March 28, 2022selectable areas to 			represent at least one catheter insertion location and at least one catheter destination 			location within a vasculature of a patient; 
	if the two or more user selectable areas include a first user selectable area: 
		using a natural language processing computer program to generate a first free text 				description of the received user selection; 
	if the two or more user selectable areas do not include the first user selectable area: 
		using the natural language processing computer program to generate a second free text 			description of the received user selection; 
	using the natural language processing computer program to generate a [[a]] description of a 			catheter route and at least one medical procedure corresponding thereto, 				the description of the catheter route generated based on anatomical data specific to a 			patient and comprising an ordered sequence of anatomy identifiers along an anatomical 		path through the vasculature of the patient from the at least one catheter insertion 			location to the at least one catheter destination location; 
	displaying on an electronic display a series of line segments illustrating the anatomical path 			through the vasculature of the patient on the at least one anatomical diagram; ;
	wherein the vascular anatomy data comprises a directed graph denoting allowable directions in 			which to route the catheter; and
	traversing the directed graph and applying heuristics to determine the medical codes based 			upon a distance and a branch count between the at least one insertion location and the 			at least one destination location.  
33. 	(Currently Amended) The computer implemented method of claim 32, further comprising using the computer processor to incorporate at least one of the first and the second free text descriptions into a narrative text.  
34. 	(Canceled)  
35. 	(Canceled)  
36. 	(Canceled)  
37. 	(Canceled)  
38. 	(Canceled)  
39. 	(Canceled)  
40.	(Previously Presented) The computer implemented method of claim 32, wherein the computer processor is further configured to generate a visual indication on a portion of the first or second free text description corresponding to the received user selection.  
41. 	(Canceled) 
42. 	(Previously Presented) The computer implemented method of claim [[41]] 20, wherein each vertex in the directed graph represents one of the parts of the anatomy.  
43. 	(Previously Presented) The computer implemented method of claim 42, wherein edges of the directed graph are annotated to identify branches in the anatomy data.  
44. 	(Canceled)  
45. 	(Previously Presented) The computer implemented method of claim 20, wherein the vascular anatomy data comprises a mapping table comprising the series of line segments corresponding to each of the anatomy identifiers.

Allowable Subject Matter
Claims 20, 24, 27-33, 40, 42-43, and 45 are allowed. The following is an examiner’s statement of reasons for allowance: The primary reason that claims 20, 24, 27-33, 40, 42-43, and 45 distinguish over the prior art is the inclusion of the combination of limitations of generating a catheter route from an insertion location to a destination location through a vasculature anatomy of a patient, based on selections and natural language processing of selectable areas on an anatomical diagram, translating a description of the catheter route and a procedure into medical codes, wherein the vasculature anatomy comprises a directed graph, and wherein traversing the directed graph results in the determination of the medical codes, as recited in the claims.  The closest prior art (Finlay, Cheng, Mitchell, and Wilson, US Patent No. 7,203,354) discloses selecting areas on a graphical representation of a vascular anatomy at different locations generate medical codes as well as applying natural language processing to generate free text descriptions of user selections.  The prior art (Wilson in particular) also discloses representing a patient’s anatomical vasculature as a directed graph.  However, Wilson, and the prior art in general, does not suggest further modifying the directed graph such that traversing the graph would result in generating medical codes as recited in the claims.
With regard to eligibility, the claims recite extensive application of natural language computer program processing to generate free text, interacting with a graphical representation of a vascular anatomy, which is further recited as being a directed graph that is traversed.  These limitations are neither Certain Methods of Organizing Human Activity, Mental Processes, nor Mathematical Concepts.  Therefore, the claims are not directed to an abstract idea.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Macia et al., Knowledge management in image-based analysis of blood vessel structures, 	discloses selecting a section of a directed graph representation of a vascular anatomy to display 	properties of the section.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626